The evidence for the State, if believed beyond a reasonable doubt, was sufficient to sustain the verdict of conviction and the rulings of the court on the admissibility of the testimony were, in each instance, without prejudicial error.
The insistence that there was error, to the prejudice of appellant, in the refusal of his special written charge, "Z", is likewise without merit. This charge does state a correct principle of law, as was ably discussed by Justice Brown in Walker v. State, 220 Ala. 544, 126 So. 848, and the former opinion in this case, rendered per curiam, is modified to this extent. In the refusal of the trial court, however, to give this special written charge there was no prejudicial error. The doctrine sought to be elicited by the charge was completely and ably covered in the oral charge of the court. In fact, almost the exact language of special Charge "Z" was used by the court in this oral charge and, under Supreme Court Rule 45 and the rule of law, often announced by the appellate courts of this State, the error, if any, was harmless.
Opinion extended and application overruled.